DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 10/27/2020.
Claim(s) 1-22 is/are currently presenting for examination.
Claim(s) 1, 7, 11, 17, 21, and 22 is/are independent claim(s).
Claim(s) 1-22 is/are rejected.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7, 11, 15, 17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170273027_A1_Kim (Hereinafter, “Kim-27”) in view of US_20180262377_A1_Liu.
As per claim 1, Kim-27 discloses a method, comprising: receiving, by a terminal, configuration signaling for channel state information (CSI) reporting, wherein the configuration signaling comprises one or more reporting periods of CSI of N cells (Kim-27 paragraph 226, “In case of the periodic report, a period for transmitting channel information via an upper layer signal, an offset in the corresponding period and the like are signaled to each UE by subframe unit and channel information in consideration of a transmission mode of each UE may be delivered to a base station via a PUCCH in accordance with a determined period …”, and paragraph 267,“a first set of serving cells configured by higher layers… a second set of serving cells configured by higher layers”, and figure 15, UE A may have serving cells A, B, C, and the first set of serving cells may include cells B and C, and the second set of serving cells may include cell C, therefore, N can be equal to 2 or 1, and  M can be equal to 3 here), wherein the N cells are for data communication of the terminal (Kim-27 figure 15, and paragraph 208, UE A may have serving cells A, B, C), and wherein N is an integer greater than or equal to 1 (Kim paragraph 267 and figure 15, UE A may have serving cells A, B, C, and the first set of serving cells may include cells B and C, and the second set of serving cells may include cell C, therefore, N can be equal to 1-3).; receiving, by the terminal, channel status request signaling (Kim-27 paragraph 224, 263-267, CSI request made by the base station), wherein the channel status request signaling instructs the terminal to report the CSI of the N cells (Kim-27 paragraph 260-267, UE operation for CSI reporting. And figure 15, and paragraph 208, “…the eNB can support a total of four serving cells ( cells A, B, C and D)…”); and transmitting, by the terminal according to the one or more reporting periods, the CSI of the N cells (Kim-27 paragraph 226, “In case of the periodic report, a period for transmitting channel information via an upper layer signal, an offset in the corresponding period and the like are signaled to each UE by subframe unit and channel information in consideration of a transmission mode of each UE may be delivered to a base station via a PUCCH in accordance with a determined period …”), but does not discloses the CSI reporting is semi-persistent.
Liu discloses the CSI reporting is semi-persistent (Liu paragraph 21, “…if the UCI contains periodic channel state information (CSI) and the PUSCH is scheduled by semi-persistent scheduling…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Liu’s the PUSCH which contains CSI is scheduled by semi-persistent scheduling in Kim-27’s system to support high system capacity while at the same time guaranteeing the QoS requirements. This method for improving the system of Kim-27 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim-27 and Liu to obtain the invention as specified in claim 1.

As per claim 5, Kim-27 and Liu disclose the method according to claim 1, and Liu further discloses wherein a resource for the CSI of the N cells is semi-persistent and on a physical uplink shared channel (PUSCH) (Liu paragraph 21, “…if the UCI contains periodic channel state information (CSI) and the PUSCH is scheduled by semi-persistent scheduling…”).

As per claim 7, Kim-27 and Liu disclose the limitations as set forth in claim 1.
As per claim 11, Kim-27 and Liu disclose the limitations as set forth in claim 1, and Kim-27 further discloses an apparatus, comprising: a memory storing instructions; and one or more processors coupled to the memory and configured to execute the instructions (Kim-27 figure 20 and paragraph 345).
As per claim 15, Kim-27 and Liu disclose the limitations as set forth in claim 5.
As per claim 17, Kim-27 and Liu disclose the limitations as set forth in claim 1, and Kim-27 further discloses an apparatus, comprising: a memory storing instructions; and one or more processors coupled to the memory and configured to execute the instructions (Kim-27 figure 20 and paragraph 345).
As per claim 21, Kim-27 and Liu disclose the limitations as set forth in claim 1, and Kim-27 further discloses a non-transitory computer readable storage medium comprising instructions to be executed by one or more processers (Kim-27 figure 20 and paragraph 345).
As per claim 22, Kim-27 and Liu disclose the limitations as set forth in claim 1, and Kim-27 further discloses a non-transitory computer readable storage medium comprising instructions to be executed by one or more processers (Kim-27 figure 20 and paragraph 345).

Claim(s) 2-3, 8-9, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170273027_A1_Kim in view of US_20180262377_A1_Liu and US_20150319633_A1_Ji.
As per claim 2, Kim-27 and Liu disclose the method according to claim 1, but do not disclose wherein the channel status request signaling is scrambled by a dedicated CSI-radio network temporary identifier (CSI-RNTI).
Ji discloses wherein the channel status request signaling is scrambled by a dedicated CSI-radio network temporary identifier (CSI-RNTI) (Ji paragraph 65, 89, the eNB scrambles the request using CSI-RNTI).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ji’s the eNB scrambles the request using CSI-RNTI in Kim-27 and Liu’s system to simultaneously request and simultaneously receive signal measurement feedback from that UE group (Ji paragraph 65). This method for improving the system of Kim-27 and Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ji. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim-27, Liu and Ji to obtain the invention as specified in claim 2.

As per claim 3, Kim-27, Liu and Ji disclose the method according to claim 2, and Ji further discloses wherein the dedicated CSI-RNTI is configured for the terminal (Ji paragraph 82, “…the eNB allocates a common or group identifier (such as, e.g., one, some, or all of a common channel measurement report identifier, a common channel measurement identifier, a common channel measurement indication identifier, or a CSI-RNTI) to a group of UEs among all of the UEs in the cell and transmits the control information configured as above using the commonly allocated identifier.”).
As per claim 8, Kim-27, Liu and Ji disclose the limitations as set forth in claim 2.
As per claim 9, Kim-27, Liu and Ji disclose the limitations as set forth in claim 3.
As per claim 12, Kim-27, Liu and Ji disclose the limitations as set forth in claim 2.
As per claim 13, Kim-27, Liu and Ji disclose the limitations as set forth in claim 3.
As per claim 18, Kim-27, Liu and Ji disclose the limitations as set forth in claim 2.
As per claim 19, Kim-27, Liu and Ji disclose the limitations as set forth in claim 3.

Claim(s) 4, 10, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170273027_A1_Kim in view of US_20180262377_A1_Liu and US_20120188976_A1_Kim (Hereinafter, “Kim-76”).
As per claim 4, Kim-27 and Liu disclose the method according to claim 1, but do not disclose wherein the channel status request signaling indicates physical resource block (PRB) information for reporting the CSI of the N cells and modulation and coding scheme (MCS) information for reporting the CSI of the N cells, and wherein transmitting the CSI of the N cells comprises transmitting, according to the one or more reporting periods, the PRB information, the MCS information, and the CSI of the N cells.
Kim-76 discloses wherein the channel status request signaling indicates physical resource block (PRB) information for reporting the CSI of the N cells and modulation and coding scheme (MCS) information for reporting the CSI of the N cells, and wherein transmitting the CSI of the N cells comprises transmitting, according to the one or more reporting periods, the PRB information, the MCS information, and the CSI of the N cells (Kim-76 paragraph 93-94 and Table 2. The DCI format 0 signaling is analogous to the claimed channel status request signaling. The DCI format 0 signaling will indicates the RB assignment and MCS, and UE transmits feedback information through PUSCH according to the RB assignment and MCS, and paragraphs 129, 131, the UE feeds back CSI for multiple cells).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim-76’s The DCI format 0 signaling will indicates the RB assignment and MCS in Kim-27 and Liu’s system to let the UE feedback large amount of newly increased control information via unlink (Kim-76 paragraph 92-93). This method for improving the system of Kim-27 and Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim-76. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim-27, Liu and Kim-76 to obtain the invention as specified in claim 4.
As per claim 10, Kim-27, Liu and Kim-76 disclose the limitations as set forth in claim 4.
As per claim 14, Kim-27, Liu and Kim-76 disclose the limitations as set forth in claim 4.
As per claim 20, Kim-27, Liu and Kim-76 disclose the limitations as set forth in claim 4.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20170273027_A1_Kim in view of US_20180262377_A1_Liu and US_20130324140_A1_Kwon.
As per claim 6, Kim-27 and Liu disclose the method according to claim 1, but do not disclose further comprising: receiving, by the terminal, an instruction to deactivate at least one of the N cells; and transmitting, by the terminal according to the one or more reporting periods, the CSI of the N cells, wherein CSI of at least one deactivated cell is set to a preset value.
Kwon discloses receiving, by the terminal, an instruction to deactivate at least one of the N cells; and transmitting, by the terminal according to the one or more reporting periods, the CSI of the N cells, wherein CSI of at least one deactivated cell is set to a preset value (Kwon page 11, claim 4, “The UE … sets the channel state for a deactivated serving cell from among the one or more serving cells as a preset default value”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kwon’s the UE sets the channel state for a deactivated serving cell from among the one or more serving cells as a preset default value in Kim-27 and Liu’s system to clearly notify the base station the deactivated state of the serving cell. This method for improving the system of Kim-27 and Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kwon. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim-27, Liu and Kwon to obtain the invention as specified in claim 6.
As per claim 16, Kim-27, Liu and Kwon disclose the limitations as set forth in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471